DETAILED ACTION
Response to Amendment
The Amendment filed 23 March 2022 has been entered. Claims 1-3 and 5-16 remain pending in the application. 
Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive for the following reasons:
On pages 4-6 of the Applicant’s Remarks, regarding independent Claims 1 and 10, the applicant argues, “As such, Cunningham's neural network focuses on identifying objects from a video feed, and does not provide any feature for identifying a difference between two images to locate a position where a change has occurred. For that reason, Cunningham does not use a pair of images that shows a change in the object location between the paired images, and information of the changed object location in training the neural network since Cunningham's neural network is not designed to identify the change in the object location. Therefore, Cunningham does not teach or suggest using (1) ‘a first training image of a training area,’ (2) "a second training image of the training area in which a part of the training area is changed’ and (3) ‘location information about a position of the part at which the training area is changed’ as recited in claims 1 and 10.”
Examiner acknowledges the applicant’s argument. However, the examiner respectfully disagrees. Firstly, examiner notes that the primary purpose of Cunningham (US 2019/0213443 A1) was to disclose the remaining features that Uchida (US 2021/0041159 A1) did not disclose, namely, the claimed neural network and the location information. Secondly, the examiner notes that the argued claim language is not as narrowly construed as the applicant’s argument. Specifically, the argued claim language relating to the neural network does not recite or require “identifying a difference between two images to locate a position where a change has occurred” or “use a pair of images that shows a change in the object location between the paired images”. Furthermore, the term “change” is a broad limitation, which is not limited to solely mean a difference between a pair of images. For example, it could simply mean an image has been altered/enhanced or a bounding box or label has been overlaid onto the image. 
Therefore, in light of the broadest reasonable interpretation, Cunningham does expressly disclose the argued limitation:
“wherein the food change sensing model uses at least one neural network which is trained with a first training image of a training area, a second training image of the training area in which a part of the training area is changed, and location information about a position of the part at which the training area is changed, as a training data, to identify the change area (Figs. 2-3; Figs. 4 and 6, and paragraphs [0047], and [0049]-[0050]; see specifically, Fig. 6, and paragraph [0050], “The training module 230 accesses 330 a neural network model 220 configured to receive an image as input. The neural network model 220 is applied to a plurality of the images in the set of fully labeled training images. Error terms obtained from a first loss function are repeatedly backpropagated 340 through the neural network model 220 to update a set of parameters of the neural network model 220. The first loss function may be the portion of an overall loss function that accounts for a discrepancy between an actual location of each classified object in the fully labeled training image and the predicted location and classification of objects in the fully labeled training image as produced by the neural network model 220. The neural network model 220 is also applied to a plurality of the images in the set of partially labeled training images. Error terms obtained from a second loss function are repeatedly backpropagated 350 through the neural network model 220 to update the set of parameters of the neural network model 220. The second loss function may be the portion of an overall loss function that accounts for a discrepancy between an actual classification of an image and the predicted classification of the image as produced by the neural network model 220. The training module 230 stops 370 backpropagation of the error terms through the neural network model 220 after both the first loss function and the second loss function satisfy a criterion, for example, once the error terms are within a predetermined acceptable range. The set of parameters of the neural network model 220 are stored 370 on a computer-readable storage medium as a trained neural network model 220 and can be accessed to classify images and generate bounding boxes for classified objects identified in the images.”; see also paragraphs [0015]-[0016], [0018], [0021], [0027], and [0029]; for further support, see also Claim 2).”
As such, examiner did establish a prima facie case of obviousness, in which the motivation to combine would have been to create the advantage of more precisely identifying food ingredients (see Cunningham, Figs. 4 and 6, and paragraphs [0018], [0047], and [0049]-[0050]).
The examiner’s rationale above applies equally as well to the remaining dependent Claims 2-3, 5-7, 9, and 12-16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al., US Patent Application Publication No.: 2021/0041159 A1, hereby Uchida, in view of Cunningham et al., US Patent Application Publication No.: 2019/0213443 A1 (please note the Provisional Application No.: 62/613,886, filed on 05 January 2018, provided cited in PTO-892), hereby Cunningham.
Uchida discloses the invention substantially as claimed. Regarding Claim 1, Uchida discloses a server (Figs. 1-2, 15, and 21-22) comprising:
“a memory storing instructions; and at least one processor configured to execute the instructions (Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server that includes a processor and memory) to:
obtain at least one inside-fridge image captured in a refrigerator (Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11 and S12, and paragraphs [0102]-[0107], disclosing that after a refrigerating room door has been open and closed, a camera installed on the inner surface captures images inside the refrigerator; Figs. 15 and 23, and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32) every time the refrigerator door has been open and closed); 
identify whether a change area in which a change is occurred in the inside-fridge image, is present by inputting a pre-stored image and the inside-fridge image to a food change sensing model that is stored in the memory (Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S16, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image; Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated); 
based on the change area being not in the inside-fridge image, obtain first food storage information, using a first result of recognizing the pre-stored image (Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further discloses a food item image database, which may be updated); 
based on the change area being in the inside-fridge image, obtain second food storage information, using the first food storage information and a second result of recognizing an object included in the inside-fridge image (Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image, and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated); and 
transmit, to the refrigerator, the inside-fridge image and either one or both of the first food storage information and the second food storage information (Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used), and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated; Fig. 1, element 1a, and paragraph [0095], disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like, which overall is recognized as the claimed transmission from the server to the refrigerator), 
wherein the at least one inside-fridge image comprises an image capturing inside of the refrigerator based on an event that a door of the refrigerator is opened and then closed (Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11 and S12, and paragraphs [0102]-[0107], disclosing that after a refrigerating room door has been open and closed, a camera installed on the inner surface captures images inside the refrigerator; Figs. 15 and 23, and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32) every time the refrigerator door has been open and closed), and 
wherein the food change sensing model uses at least one . . . which is trained with a first training image of a training area, a second training image of the training area in which a part of the training area is changed, and . . . information about a . . . of the part at which the training area is changed, as a training data, to identify the change area (Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used), and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated).”
However, although Uchida does not expressly disclose the claimed neural network or the location information, Cunningham does expressly disclose the following:
“. . . and
wherein the food change sensing model uses at least one neural network which is trained with a first training image of a training area, a second training image of the training area in which a part of the training area is changed, and location information about a position of the part at which the training area is changed, as a training data, to identify the change area (Figs. 2-3; Figs. 4 and 6, and paragraphs [0047], and [0049]-[0050]; see also paragraphs [0015]-[0016], [0018], [0021], [0027], and [0029]; for further support, see also Claim 2).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchida and Cunningham (hereby Uchida-Cunningham), to modify the server of Uchida to use the claimed neural network and the location information as in Cunningham. The motivation for doing so would have been to create the advantage of more precisely identifying food ingredients (see Cunningham, Figs. 4 and 6, and paragraphs [0018], [0047], and [0049]-[0050]).
Regarding Claim 3, Uchida-Cunningham discloses:
“wherein the at least one processor (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server that includes a processor and memory) is further configured to: 
apply, to the inside-fridge image, either one or both of a first image correction processing to correct blurring of the inside-fridge image and a second image correction processing to increase a clarity of the inside-fridge image; and identify whether the change area is in the inside-fridge image to which the either one or both of the first image correction processing and the second image correction processing are applied (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S16, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image; Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated; paragraph [0074], disclosing the image processing device may correct one or both of brightness and distortion (i.e., image correction processing to increase clarity) of each image taken by the camera as necessary before recording the image).”
Regarding Claim 6, Uchida-Cunningham discloses:
“wherein the at least one processor (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server that includes a processor and memory) is further configured to, based on the change area being in the inside-fridge image (Cunningham, Figs. 2-3; Figs. 4 and 6, and paragraphs [0047], and [0049]-[0050]; see also paragraphs [0015]-[0016], [0018], [0021], [0027], and [0029]; for further support, see also Claim 2), recognize the object included in the inside-fridge image, in the change area (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image, and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated).”
The motivation that was utilized in Claim 1 applies equally as well to Claim 6.
Regarding Claim 7, Uchida-Cunningham discloses:
“wherein the at least one processor is further configured to recognize a first category of food included in the inside-fridge image using a food recognition model, and wherein the food recognition model is a first data recognition model which is trained with a food image including a food, a food category to which the food belongs (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used), and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database (including food item kind, shape, size, color, etc.), which may be updated), and information of a place where the food is located in the food image, as a first data for training (Cunningham, Figs. 2-3; Figs. 4 and 6, and paragraphs [0047], and [0049]-[0050]; see also paragraphs [0015]-[0016], [0018], [0021], [0027], and [0029]; for further support, see also Claim 2).”
The motivation that was utilized in Claim 1 applies equally as well to Claim 7.
Regarding Claim 9, Uchida-Cunningham discloses:
“wherein the inside-fridge image comprises a first inside-fridge image and a second inside-fridge image, and wherein the at least one processor is further configured to obtain a third result of recognizing another object included in the second inside-fridge image but not being recognized in the first inside-fridge image (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image, and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); specifically, Fig. 22, and element S15, and paragraphs [0104]-[0107], disclosing capturing a second image at an additional viewpoint to be included in the comparison analysis, since the accuracy of specifying the kind of each food item can be improved by using images at a plurality of viewpoints (see, for example, Figs. 10-14); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated).”
Regarding Claim 10, Uchida-Cunningham discloses each and every feature of Claim 1, as recited above, and further discloses a refrigerator (Uchida, Figs. 1-2, 15, and 21-22) comprising:
“a camera configured to capture a storage room storing food (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11 and S12, and paragraphs [0102]-[0107], disclosing that after a refrigerating room door has been open and closed, a camera installed on the inner surface captures images inside the refrigerator; Figs. 15 and 23, and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32) every time the refrigerator door has been open and closed); 
a communication interface; a processor; and a memory storing one or more instructions that cause the processor (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server (which essentially acts as a communication interface) that includes a processor and memory) to: 
control the camera to capture an inside-fridge image, based on an event that a door of the refrigerator is opened and then closed (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11 and S12, and paragraphs [0102]-[0107], disclosing that after a refrigerating room door has been open and closed, a camera installed on the inner surface captures images inside the refrigerator; Figs. 15 and 23, and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32) every time the refrigerator door has been open and closed); and 
control the communication interface (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server (which essentially acts as a communication interface) that includes a processor and memory)  to: 
transmit the inside-fridge image, to a server (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11 and S12, and paragraphs [0102]-[0107], disclosing that after a refrigerating room door has been open and closed, a camera installed on the inner surface captures images inside the refrigerator; Figs. 15 and 23, and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32), which is on the server side every time the refrigerator door has been open and closed); and 
receive, from the server, the inside-fridge image and either one or both of first food storage information and second food storage information corresponding to the inside-fridge image, wherein the server is configured to identify whether a change area in which a change is occurred in the inside-fridge image, is present by inputting a pre-stored image and the inside-fridge image to a food change sensing model, and based on the whether the change area being occurred, transmit either one or both of the first food storage information and the second food storage information to the refrigerator (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used), and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated; Fig. 1, element 1a, and paragraph [0095], disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like, which overall is recognized as the claimed transmission from the server to the refrigerator), and 
wherein the food change sensing model uses at least one neural network which is trained with a first training image of a training area, a second training image of the training area in which a part of the training area is changed, and location information about a position of the part at which the training area is changed, as a training data, to identify the change area (Cunningham, Figs. 2-3; Figs. 4 and 6, and paragraphs [0047], and [0049]-[0050]; see also paragraphs [0015]-[0016], [0018], [0021], [0027], and [0029]; for further support, see also Claim 2).”
The motivation that was utilized in Claim 1 applies equally as well to Claim 10.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida-Cunningham, and in further view of Gu, WO 2018/143550 A1 (English Translation provided cited in PTO-892), hereby Gu.
Regarding Claim 2, Uchida-Cunningham discloses:
“wherein the at least one processor is further configured to identify whether the change area is in the inside-fridge image, based on a difference value between . . . the pre-stored image and a . . . the inside-fridge image (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image, and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated).”
However, although Uchida-Cunningham does not expressly disclose the claimed difference value between a first value of each of first pixels included in the pre-stored image and a second value of each of second pixels included in the obtained inside-fridge image, Gu does expressly disclose the following:
“wherein the at least one processor is further configured to identify whether the change area is in the inside-fridge image, based on a difference value between a first value of each of first pixels included in the pre-stored image and a second value of each of second pixels included in the inside-fridge image (Figs. 1-2 and 6(a)-7(c), and paragraphs [0018], [0064]-[0071], and [0076]-[0079], disclosing an intelligent refrigerator system, and a controller that determines a pixel difference from a comparison of the change in the pixel value between previous and current frames).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchida-Cunningham and Gu, to modify the server and refrigerator of Uchida-Cunningham to utilize the claimed difference value between a first value of each of first pixels included in the pre-stored image and a second value of each of second pixels included in the obtained inside-fridge image as in Gu. The motivation for doing so would have been to create the advantage of clearly and precisely identifying items in the refrigerator that may have been added, removed, or moved, and to further prevent deterioration (see Gu, Figs. 1-2 and 6(a)-7(c), and paragraphs [0018], [0064]-[0071], and [0076]-[0079]).
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida-Cunningham, and in further view of Yoshitomi et al., US Patent Application Publication No.: 2016/0349072 A1, hereby Yoshitomi.
Regarding Claim 5, Uchida-Cunningham discloses:
“wherein the at least one processor is further configured to: change the inside-fridge image to a new image emphasizing an . . . component of the inside-fridge image; and based on the inside-fridge image being changed to the new image, recognize the object included in the new image, based on a shape of the object which is identified based on the . . . component (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S16, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image; Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, disclosing a food item image database, which may be updated, and further disclosing identifying a food item based on shape; paragraph [0074], disclosing the image processing device may correct one or both of brightness and distortion (i.e., image correction processing to increase clarity) of each image taken by the camera as necessary before recording the image).”
However, although Uchida-Cunningham does not expressly disclose the claimed emphasizing an edge component, Yoshitomi does expressly disclose the following:
“wherein the at least one processor is further configured to: change the . . . image to a new image emphasizing an edge component of the . . . image; and based on the . . . image being changed to the new image, recognize the object included in the new image, based on a shape of the object which is identified based on the emphasized edge component (Fig. 1, and paragraph [0029], disclosing an image captured by the image sensor is supplied to an image processing device, which generates an edge image by enhancing the contour of each object present and extracts, as sign candidate areas, areas in each of which an object having a particular contour is present from the edge image; then, for each of the extracted sign candidate areas, it is defined which sign corresponds to the object in the extracted sign candidate area).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchida-Cunningham and Yoshitomi, to modify the server and refrigerator of Uchida-Cunningham to utilize the claimed emphasizing an edge component and recognizing an object which is identified based on the emphasized edge component as in Yoshitomi. The motivation for doing so would have been to create the advantage of efficiently identifying an object having a particular shape or contour (see Yoshitomi, Fig. 1, and paragraph [0029]).
Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida-Cunningham, and in further view of Gu et al., US Patent Application Publication No.: 2019/0034556 A1, hereby Gu2.
Regarding Claim 12, Uchida-Cunningham discloses:
“further comprising a display (Uchida, Fig. 1, elements 1-1a, and paragraph [0095], disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like), wherein the one or more instructions further cause the processor (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server that includes a processor and memory) to: 
control the display to display a recipe (Cunningham, Fig. 5, and paragraphs [0018] and [0048], disclosing recipes may be suggested on the display for the user). . . ; based on a user input to select the recipe (Cunningham, Fig. 5, and paragraphs [0018] and [0048], generally disclosing recipes may be suggested on the display for the user) . . . displayed on the display (Uchida, Fig. 1, elements 1-1a, and paragraph [0095], generally disclosing a touch panel, and further disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like), control the communication interface (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server (which essentially acts as a communication interface) that includes a processor and memory) to: 
transmit a category of a food included in the inside-fridge image, to the server (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11-S15, and paragraphs [0102]-[0107], and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32), which is on the server side, and in which it is clear the first image and/or second images at the additional viewpoint is/are also transmitted for the comparison analysis on the server side (see, for example, Figs. 10-14); )); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database (including food item kind, shape, size, color, etc.), which may be updated); and 
receive a recipe (Cunningham, Fig. 5, and paragraphs [0018] and [0048], disclosing recipes may be retrieved and suggested on the display for the user) that is obtained by the server using the category; and control the display to display the received (Uchida, Figs. 15, 21-22, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated; Fig. 1, element 1a, and paragraph [0095], disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like, which overall is recognized as the claimed transmission from the server to the refrigerator) recipe (Cunningham, Fig. 5, and paragraphs [0018] and [0048], disclosing recipes may be retrieved and suggested on the display for the user).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchida-Cunningham, to modify the server and refrigerator of Uchida-Cunningham to utilize the claimed retrieval and display of a recipe as in Cunningham. The motivation for doing so would have been to create the advantage of suggesting a recipe to the user based on the available food ingredients (see Cunningham, Fig. 5, and paragraphs [0018] and [0048]).
However, although Uchida-Cunningham suggests the claimed recipe providing execution object feature, Gu2 does expressly disclose the following:
“further comprising a display, wherein the one or more instructions further cause the processor to: control the display to display a recipe providing execution object; based on a user input to select the recipe providing execution object displayed on the display, control the communication interface to: transmit a category of a food included in the inside-fridge image, to the server; and receive a recipe that is obtained by the server using the category; and control the display to display the received recipe (Fig. 1, and paragraph [0055], disclosing an image of the food materials stored in the refrigerator is collected by the camera to determine the biological category to which each candidate food material belongs (whereby pictures of food materials in the each biological category may be stored in a cloud server in advance); Fig. 1, and paragraphs [0080]-[0084], disclosing after analyzing freshness scores to classify candidate food materials in the image, candidate recipes are retrieved from a database, in which a recommended recipe is determined and recommended to the user through a display panel; see also Fig. 8, and paragraph [0154], disclosing a recipe recommendation apparatus, in which the setting unit may be provided with some parameters by the user (paragraph [0099], such as a user input panel) to help the recipe generation unit to recommend the recipe; the selection unit stores the recommended recipes previously selected by the user; the learning unit determines the preference of the user according to the historical selection of the user; the recipe generation unit recommends the recipes to the user according to the preference of the user and the freshness of the food materials, and displays the recipes on the display unit; and the recipe generation unit communicates with the cloud server through the wireless communication unit, and the cloud server stores the user's registration information, the user's preference data and the like, and also provides new recipes for the recipe generation unit).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchida-Cunningham and Gu2, to modify the server and refrigerator of Uchida-Cunningham to utilize the claimed recipe providing executing object feature as in Gu2. The motivation for doing so would have been to create the advantage of recommending recipes based on the freshness of the food materials (see Gu2, Fig. 1, and paragraphs [0055] and [0080]-[0084]).
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida-Cunningham, and in further view of Melcher et al., US Patent Application Publication No.: 2015/0278912 A1, hereby Melcher.
Regarding Claim 13, Uchida-Cunningham discloses:
“further comprising a display, wherein the one or more instructions further cause the processor to: control the display to display a . . . execution object; based on a user input to select . . . object displayed on the display, control the communication interface to access . . . a food category corresponding to a food that is previously included in the inside-fridge image but not currently included in the inside-fridge image; and control the display to display the food (Uchida, Fig. 1, elements 1-1a, and paragraph [0095], disclosing a touch panel and further disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like; Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server (which essentially acts as a communication interface) that includes a processor and memory; see also Figs. 21-22, and paragraphs [0102]-[0107]). . . .”
However, although Uchida-Cunningham does not expressly disclose the claimed food purchase process, Melcher does expressly disclose the following:
“further comprising a display, wherein the one or more instructions further cause the processor to: control the display to display a food purchase website link execution object; based on a user input to select the food purchase website link execution object displayed on the display (Fig. 1A; paragraph [0057], disclosing an e-commerce website; Fig. 2B, element 260, disclosing an Order Module; paragraph [0074], disclosing a user clicking on particular links associated with various products; see also Fig. 16, and paragraph [0124]), control the communication interface to access a food purchase website selling a food category corresponding to a food that is previously included in the inside-fridge . . . but not currently included in the inside-fridge . . . ; and control the display to display the food purchase website (Fig. 1A; Fig. 16, and paragraph [0124], disclosing the smart refrigerator communicates inventory data to the data mesh system; the analysis module may identify milk as the commerce item based on a low inventory level of milk; the order module may then generate a notification that includes an option to purchase milk, in order to order demanded goods in low level inventory; see also paragraph [0057]; see also Fig. 2B, element 260; see also paragraph [0074]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchida-Cunningham and Melcher, to modify the server and refrigerator of Uchida-Cunningham to utilize the claimed food purchase process as in Melcher. The motivation for doing so would have been to create the advantage of allowing a user to order demanded goods in low level inventory (see Melcher, Fig. 1A; Fig. 16, and paragraphs [0057], [0074], and [0124]).
Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida-Cunningham, and in further view of Eyring, US Patent Application Publication No.: 2015/0294450 A1A1, hereby Eyring.
Regarding Claim 14, Uchida-Cunningham discloses:
“further comprising a display, wherein the one or more instructions further cause the processor to: control the display to display . . . information displaying execution object; and based on a user input to select the . . . information displaying execution object displayed on the display, control the display to display . . . information of a user, using a . . . of a food that is previously included in the inside-fridge image but not currently included in the inside-fridge image (Uchida, Fig. 1, elements 1-1a, and paragraph [0095], disclosing a touch panel and further disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like; Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server (which essentially acts as a communication interface) that includes a processor and memory; see also Figs. 21-22, and paragraphs [0102]-[0107]).”
However, although Uchida-Cunningham does not expressly disclose the claimed health information, Eyring does expressly disclose the following:
“further comprising a display, wherein the one or more instructions further cause the processor to: control the display to display a health information displaying execution object; and based on a user input to select the health information displaying execution object displayed on the display, control the display to display health information of a user, using a calorie of a food that is previously included in the . . . image but not currently included in the . . . image (Fig. 1, and paragraph [0027], disclosing a smart device with a display (i.e., capable of user interaction/input with the device), calorie capture module, and a camera; Fig. 11, and paragraph [0068], disclosing utilizing an input device (such as a touch screen); Fig. 5, and paragraphs [0049]-[0052], disclosing the camera may capture a pre-consumption image of a food item, a server may identify and determine the amount of the food item, the device may display food/calorie information, the camera may then capture a post-consumption image, and the server may determine calories consumed and transmit the calories consumed value to the device; Fig. 7, and paragraphs [0055]-[0057], visually disclosing how the display may change over time as a result of a consumption event).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchida-Cunningham and Eyring, to modify the server and refrigerator of Uchida-Cunningham to utilize the claimed health information as in Eyring. The motivation for doing so would have been to create the advantage of providing instant feedback for the consumer as to the amount of calories that they may potentially consume, in which this information may inform the consumer so that they may make better consumption decisions (see Eyring, Figs. 1, 5, and 7, and paragraphs [0055]-[0057]).
Claim Rejections - 35 USC § 103
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida-Cunningham, and in further view of Werner et al., US Patent Application Publication No.: 2019/0205821 A1, hereby Werner.
Regarding Claim 15, Uchida-Cunningham discloses:
“a first camera; a . . . camera (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11 and S12, and paragraphs [0102]-[0107], disclosing that after a refrigerating room door has been open and closed, a camera installed on the inner surface captures images inside the refrigerator; Figs. 15 and 23, and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32) every time the refrigerator door has been open and closed); 
a first storage room; and a second storage room (Uchida, Fig. 2, visually disclosing multiple storage rooms), and 
wherein the one or more instructions cause the processor (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server that includes a processor and memory) to: 
control the first camera to capture a first inside-fridge image of the first storage room (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11 and S12, and paragraphs [0102]-[0107], disclosing that after a refrigerating room door has been open and closed, a camera installed on the inner surface captures images inside the refrigerator; Figs. 15 and 23, and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32) every time the refrigerator door has been open and closed); 
control the . . . camera to capture a second inside-fridge image of the second storage room (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11 and S12, and paragraphs [0102]-[0107], disclosing that after a refrigerating room door has been open and closed, a camera installed on the inner surface captures images inside the refrigerator; Figs. 15 and 23, and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32) every time the refrigerator door has been open and closed; specifically, Fig. 22, and element S15, and paragraphs [0104]-[0107], disclosing capturing a second image at an additional viewpoint to be included in the comparison analysis, since the accuracy of specifying the kind of each food item can be improved by using images at a plurality of viewpoints (see, for example, Figs. 10-14)); 
identify whether an area changes in each of the first inside-fridge image and the second inside-fridge image, by comparing a pre-stored image to a respective one of the first inside-fridge image and the second inside-fridge image; based on the area being not changed in the first inside-fridge image, obtain first food storage information, using a first result of recognizing the pre-stored image; and based on the area being changed in the second inside-fridge image (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used), and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); specifically, Fig. 22, and element S15, and paragraphs [0104]-[0107], disclosing capturing a second image at an additional viewpoint to be included in the comparison analysis, since the accuracy of specifying the kind of each food item can be improved by using images at a plurality of viewpoints (see, for example, Figs. 10-14); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated), control the communication interface (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server (which essentially acts as a communication interface) that includes a processor and memory) to: 
transmit the second inside-fridge image, to the server (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11-S15, and paragraphs [0102]-[0107], and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32), which is on the server side, and in which it is clear the second image at the additional viewpoint is also transmitted for the comparison analysis on the server side (see, for example, Figs. 10-14); see also Figs. 15, 21, and 23); and 
receive, from the server, the second food storage information obtained by the server using the first food storage information and a second result of recognizing an object included in the second inside-fridge image (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used), and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); specifically, Fig. 22, and element S15, and paragraphs [0104]-[0107], disclosing capturing a second image at an additional viewpoint to be included in the comparison analysis, since the accuracy of specifying the kind of each food item can be improved by using images at a plurality of viewpoints (see, for example, Figs. 10-14); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated; Fig. 1, element 1a, and paragraph [0095], disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like, which overall is recognized as the claimed transmission from the server to the refrigerator).”
However, although Uchida-Cunningham does not expressly disclose the structural features of a second camera, Werner does expressly disclose utilization of “a second camera (Werner, Figs. 1-2, element 126, disclosing multiple cameras).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Uchida-Cunningham and Werner (hereby Uchida-Cunningham-Werner), to modify the server and refrigerator of Uchida-Cunningham to utilize a second camera as in Werner. The motivation for doing so would have been to create the advantage of gathering from the cameras image data that clearly and accurately represents an image of stored items positioned on the smart shelves (see Werner, Figs. 1-2, and paragraph [0046]).
Regarding Claim 16, Uchida-Cunningham-Werner discloses:
“wherein the one or more instructions further cause the processor (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server that includes a processor and memory) to: 
based on the area being not changed in the second inside-fridge image, obtain the first food storage information; and based on the area being changed in the first inside-fridge image (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used), and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); specifically, Fig. 22, and element S15, and paragraphs [0104]-[0107], disclosing capturing a second image at an additional viewpoint to be included in the comparison analysis, since the accuracy of specifying the kind of each food item can be improved by using images at a plurality of viewpoints (see, for example, Figs. 10-14); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated; examiner notes here that Claim 16 merely recites a reciprocal process of Claim 15 (i.e., in Claim 15, there is no change in the captured first inside-fridge image but change in the captured second inside-fridge image, while Claim 16 is the other way around); therefore, the limitations of Claims 15 and 16 are well within the teachings of Uchida), control the communication interface (Uchida, Figs. 1-2,15, and 23, element 3, and paragraph [0070], disclosing an image server (which essentially acts as a communication interface) that includes a processor and memory) to: 
transmit the first inside-fridge image, to the server (Uchida, Figs. 1-2, elements 2 and 1000, and Fig. 22, elements S11-S15, and paragraphs [0102]-[0107], and paragraphs [0071]-[0072], disclosing that the camera outputs the taken images to the imaging processing device (element 32), which is on the server side, and in which it is clear the first image and/or second images at the additional viewpoint is/are also transmitted for the comparison analysis on the server side (see, for example, Figs. 10-14); see also Figs. 15, 21, and 23); and 
receive, from the server, third food storage information obtained by the server using the first food storage information and a third result of recognizing another object included in the first inside-fridge image (Uchida, Figs. 1-2, elements 2-3 and 1000, Fig. 15, and Fig. 22, elements S13-S17, and paragraphs [0102]-[0107], disclosing determining whether a difference exists between a previous image and current image (examiner notes that if there is no change at S14, for example, then there is no update of storage information and therefore the storage information is based on the pre-stored image used), and if so, images of each food item are extracted, and the extracted images of each food item are collated with a food item information database to specify the kind of food item (using the food item information associated with previous and current images)); specifically, Fig. 22, and element S15, and paragraphs [0104]-[0107], disclosing capturing a second image at an additional viewpoint to be included in the comparison analysis, since the accuracy of specifying the kind of each food item can be improved by using images at a plurality of viewpoints (see, for example, Figs. 10-14); Figs. 15, 21, and 23, and paragraphs [0070], [0076]-[0079], [0096]-[0097], [0099]-[0100], and [0108] disclosing determining differences between a previous and current image, and further disclosing a food item image database, which may be updated; Fig. 1, element 1a, and paragraph [0095], disclosing the panel display unit (on the refrigerator side) may display various kinds of images and information managed by and recorded in the stock managing device (on the server side), images recorded in the image processing device (on the server side), and the like, which overall is recognized as the claimed transmission from the server to the refrigerator; examiner notes here that Claim 16 merely recites a reciprocal process of Claim 15 (i.e., in Claim 15, there is no change in the captured first inside-fridge image but change in the captured second inside-fridge image, while Claim 16 is the other way around); therefore, the limitations of Claims 15 and 16 are well within the teachings of Uchida).”
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose a smart refrigerator. For example, the following references show similar features in the claims, although not relied upon: Tang (WO 2018/040105 A1) Figs. 1 and 3, and paragraphs [0052]-[0053], [0059], and [0089]; see also paragraphs [0047], [0087]-[0088], and [0091].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482         


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482